
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5366
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To require the proposal for debarment from
		  contracting with the Federal Government of persons violating the Foreign
		  Corrupt Practices Act of 1977.
	
	
		1.Short titleThis Act may be cited as the
			 Overseas Contractor Reform
			 Act.
		2.Requirement to
			 propose for debarment persons violating the Foreign Corrupt Practices
			 Act
			(a)Requirement To
			 propose for debarmentUnless waived by the head of a Federal
			 agency under subsection (b), any person found to be in violation of the Foreign
			 Corrupt Practices Act of 1977 shall be proposed for debarment from any contract
			 or grant awarded by the Federal Government within 30 days after a final
			 judgment of such violation.
			(b)WaiverThe
			 head of a Federal agency may waive this section for a Federal contract or
			 grant. Any such waiver shall be reported to Congress by the head of the agency
			 concerned within 30 days from the date of the waiver, along with an
			 accompanying justification.
			(c)Final
			 judgmentFor purposes of this section, a judgment becomes final
			 when all appeals of the judgment have been finally determined, or all time for
			 filing such appeals has expired.
			(d)DefinitionsIn
			 this section:
				(1)ContractThe
			 term contract means a binding agreement entered into by a Federal
			 agency for the purpose of obtaining property or services.
				(2)PersonThe
			 term person includes—
					(A)an
			 individual;
					(B)a partnership;
			 and
					(C)a
			 corporation.
					(3)Foreign Corrupt
			 Practices Act of 1977The
			 term Foreign Corrupt Practices Act of 1977 means—
					(A)section 30A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78dd–1); and
					(B)sections 104 and
			 104A of the Foreign Corrupt Practices Act (15 U.S.C. 78dd–2).
					3.Governmental
			 policyIt is the policy of the
			 United States Government that no Government contracts or grants should be
			 awarded to individuals or companies who violate the Foreign Corrupt Practices
			 Act of 1977.
		
	
		
			Passed the House of
			 Representatives September 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
